On Rehearing.
Bird, J.
We do not find that our views have changed as a result of the rehearing in this case. To the statement of facts in our former opinion might be added the further fact that on the occasion when complainant came north in January, 1909, to secure the $1,000 loan *208for use in his business in Florida he and defendant made mutual wills.
The reargument which was had has given added strength to our belief that the case is not ruled by Wipfler v. Wipfler, 153 Mich. 18 (116 N. W. 544, 16 L. R. A. [N. S.] 941). In that case there was no intimation that the wife secured the conveyance by means of fraud and deception. It was conceded to have been a voluntary conveyance. Perhaps some claim was made that her refusal to surrender the deed when her husband afterwards demanded it was in fraud of his rights, but it was not claimed that she acquired it fraudulently. The present case is based upon the theory of fraud and deception, and that by those means she acquired a deed of the premises, and complainant makes it very clear that had she not deceived him as to her then present intention he would not have conveyed it to her. For a valuable case on the question when a misrepresentation of a present intention will amount to fraud, see Adams v. Gillig, 199 N. Y. 314 (92 N. E. 670, 32 L. R. A. [N. S.] 127, 20 Am. & Eng. Ann. Cas. 910).
The decree of the trial court will be affirmed, with costs of the rehearing to the complainant. No other costs will be allowed.
Kuhn, Moore, Steere, and Person, JJ., concurred with Bird, J.
Ostrander, J. In my opinion this case and that of Wipfler v. Wipfler cannot be distinguished in principle. The decree should be reversed and bill dismissed.
Stone, C. J., and Brooke, J., concurred with Ostrander, J.